Order unanimously reversed, with $25 costs and disbursements and motion granted, with $10 costs, with leave to serve a second amended complaint within 20 days after service of a copy of the order to be entered herein with notice of entry. Memorandum: While we agree that the entire alleged libelous articles need not necessarily be set forth in full, excerpts from the alleged libelous material here pleaded lack sufficient clarity and distinctness to set forth legally sufficient causes of action. (Appeal from order of Erie Special Term denying defendant’s motion to dismiss plaintiff’s complaint.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.
18